Name: Council Regulation (EEC) No 1878/89 of 21 June 1989 opening and providing for the administration of Community tariff quotas for magnetrons and a chemical product
 Type: Regulation
 Subject Matter: tariff policy;  chemistry
 Date Published: nan

 No L 182/2 Official Journal of the European Communities 29. 6. 89 COUNCIL REGULATION (EEC) No 1878/89 of 21 June 1989 opening and providing for the administration of Community tariff quotas for magnetrons and a chemical product THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, imports of the products concerned into all Member States until the quotas have been used up ; Whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of these tariff quotas while offering the Member States the opportunity to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of the quantities draw by that economic union may be carried out by any one of its members, Having regard to the proposal from the Commission, Whereas production in the Community of magnetrons and l,3:2,4-di-0-benzylidene-D-glucitol is currently unable to meet the specific requirements of the user industries in the Community ; whereas, consequently. Community supplies of products of this type currently depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas zero-duty Community tariff quotas should therefore be opened within the limits of appropriate volumes for a period from 1 July to 31 December 1989 ; whereas, in order not to upset the balance of the markets for these products, the volume of the Community tariff quotas should be set at provisional levels of respectively 600 000 pieces and 1 0 tonnes ; whereas, the setting of the quota volumes at this level does not rule out an adjustment during the year ; HAS ADOPTED THIS REGULATION : Article 1 Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all 1 . From 1 July to 31 December 1989 the customs duty applicable to imports of the following products shall be suspended at the level indicated and within the limits of the Community tariff quotas as shown below : Order No CN code Description Amountof quota Quota duty (%) 09.2797 ex 8540 41 00 Magnetrons with a power output of less than 1 000 W, for the manufacture of microwave ovens 600 000 pieces 0 09.2799 ex 2932 90 70 1 ,3 :2,4-di-0-benzylidene-D-glucitol with a purity of 96% or more by weight 10 tonnes 0 Within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions in the Act of Accession. inform the Commission and draw an amount equal to its requirements from the corresponding quota amount. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member States concerned to the extent that the available balance so permits . 2. If an importer presents in a Member State a declaration of entry into free circulation, including a request for preferential benefit for a product covered by this Regulation and if this request is accepted by the customs authorities, the Member States concerned shall 29 . 6 . 89 Official Journal of the European Communities No L 182/3 If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed thereof by the Commission. 3 . The relevant Community provision shall be applied in order to monitor the use of the product falling under order No 09.2797 for the prescribed specific purpose . Article 2 1 . Each Member State shall ensure that importers of the products concerned have free and equal access to the quota for such time as the residual balance of the quota volumers so permits. 2. Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities for free circulation. 3. The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 2. Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quotas. Article 4 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 June 1989. For the Council The President C. ARANZADI